DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 15-24 in the reply filed on October 3, 2022 is acknowledged.  The traversal is on the ground(s) that the application is a national stage application and subject to unity of invention under 37 CFR 1.475(a).  This is not found persuasive because the application has been restricted as lacking unity of invention under 37 CFR 1.475(a). Please see the requirement for restriction mailed on August 3, 2022.
The requirement is still deemed proper and is therefore made FINAL. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0131247 A1 Ungchusri et al. in view of US 2021/0198953 A1 (Robinson et al.).
As concerns claim 15, Ungchusri et al. discloses a fluid injection system for wellhead sites, comprising: a pump manifold 304; and a flexible hose 306 comprising a first end to couple to a pump 302 and a second end coupled to the pump manifold 304, wherein: the first end of the flexible hose comprises a first end fitting 308, and the second end of the flexible hose comprises a second end fitting 310; but lacks to expressly disclose a disconnection device to couple the first end of the flexible hose to the pump (note that at 0032 the connectors 396, 398 may include an alignment mechanism and/or a quick connect mechanism to facilitate rapid connection of the flexible hose, a quick connect mechanism also implies a “quick disconnect”). Robinson et al. discloses a fluid injection system for wellhead sites having a disconnection device 54 to couple the first ends of a flexible hose to a pump manifold 40 (see figure 3, the connectors in certain embodiments are actuated connectors that have actuated locking elements, thus equivalent to a “disconnection device”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the claimed disconnection device into the injection system to obtain the predictable result of facilitating rapid connection and disconnection of the fracturing conduits, improving efficiency and safety for the fracturing operation.
As concerns claim 16, Ungchusri et al. discloses the fluid injection system of claim 15, wherein the disconnection device is coupled between the first end fitting and the pump (figure 3 and figure 4).
 As concerns claim 17, Robinson et al. discloses the fluid injection system of claim 15, wherein the disconnection device is remotely operable using a remote system (0036, ”The connectors 54 can be remotely actuated in some cases, such as with electric or hydraulic power provided remotely (e.g., from an operator control panel) via cables or hoses to actuate the connectors 54”).
Claim(s) 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungchusri et al., as modified above, and further in view of US 2013/0175039 (Guidry).
	As concerns claim 18, the combination discloses the fluid injection system of claim 15, further comprising a joint coupled between an angled joint of the pump manifold and the second end of the flexible hose (note the angled connector 220 of Ungchusri et al. in figure 8 which can facilitate connection in which the flexible connection line 206 curves downward from the connection points to rest on a cart or on the ground, also see figure 3), but lacks to disclose the joint comprising a rotating joint.
Guidry discloses an adjustable fracturing system which incorporates rotating joints to provide various degrees of rotational freedom to facilitate adjustment of the conduit and to facilitate alignment of the connection between a fracturing tree and a manifold. It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the rotating joint as claimed into the system to obtain the predictable result of facilitating the alignment of the connections to sui8t particular equipment configurations or wellsite characteristics.
	As concerns claim 19, Guidry discloses the fluid injection system of claim 18, wherein the rotatable joint is at least partially integrally formed with the second end fitting of the flexible hose (figure 3).
	As concerns claim 20, Guidry discloses the fluid injection system of claim 18, wherein the first end of the flexible hose is movable to pivot the second end of the flexible hose with the rotatable joint (the device would be capable of this, as movement of the conduit in one direction would result in the rotating joint pivoting, see at least figure 11, 0042).
	As concerns claim 21, Guidry discloses the fluid injection system of claim 15, further comprising a rotatable joint coupled between the second end of the flexible hose and a manifold block of the pump manifold or a valve mounted to the manifold block (figure 3).
	As concerns claim 22, Guidry discloses the fluid injection system of claim 21, wherein the rotatable joint is at least partially integrally formed with the second end fitting of the flexible hose (figure 3).
	As concerns claim 23, Guidry discloses the fluid injection system of claim 21, wherein the first end of the flexible hose is movable to pivot the second end of the flexible hose with the rotatable joint (the device would be capable of this, as movement of the conduit in one direction would result in the rotating joint pivoting, see at least figure 11, 0042).
	As concerns claim 24, the combination discloses the fluid injection system of claim 15, wherein the flexible hose is supported on a support structure of the pump manifold (see Ungchusri et al., at figure 4, in as much as the connector 396 is part of the manifold at 304, it is certainly supported by the manifold).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679